Citation Nr: 0211131	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  91-35 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a duodenal ulcer, post-operative vagotomy, hemigastrectomy 
and gastrojejunostomy.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an evaluation in 
excess of 20 percent for post-operative duodenal ulcer.  
Subsequent to that rating decision, jurisdiction over the 
claims folders was transferred to the RO in Muskogee, 
Oklahoma, RO.  When the case was before the Board in December 
1998, it was remanded to the RO for further action.  While 
the case was in remand status, the veteran perfected an 
appeal of a November 1999 rating decision, which denied 
entitlement to TDIU.

In a rating decision dated in July 2000, the RO increased the 
rating assigned for a duodenal ulcer with post-operative 
vagotomy, hemigastrectomy and gastrojejunostomy from 20 
percent to 30 percent, effective February 14, 1990.  Although 
that increase represented a grant of benefits, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran has indicated his intent to continue to pursue an 
increased rating for his duodenal ulcer, to include on an 
extra-schedular basis.  

In a rating decision dated in April 2002, the RO found that 
no new and material evidence had been received to warrant 
reopening the claim of entitlement to service connection for 
post-traumatic stress disorder, and also denied entitlement 
to service connection for type II diabetes mellitus claimed 
as secondary to herbicide exposure.  

In an August 2002 letter to the Board, the veteran 
essentially indicated that he was confused about which issues 
were currently on appeal.  He stated that he has post-
traumatic stress disorder and that he has diabetes mellitus 
due to his exposure to herbicide.  With this letter, the 
veteran submitted medical evidence which he believes supports 
his claim for service connection for diabetes mellitus.  The 
Board notes that neither of these matters is currently on 
appeal.  However, the veteran's August 2002 letter and the 
evidence submitted with the letter are referred to the RO for 
appropriate action.  Moreover, the veteran is reminded that 
if he disagrees with the April 2002 rating decision, he has 
one year from the date of notification of that decision to 
inform the RO in writing of his disagreement with the 
decision.  

The Board notes that the veteran is currently incarcerated.  
He should nevertheless be accorded the same assistance as his 
fellow, non-incarcerated veterans.  See Bolton v. Brown, 
8 Vet. App. 185 (1995).  The veteran requested a hearing 
relevant to his appeal.  In his statements the veteran 
specifically indicated he would not be able to attend a 
hearing as he was incarcerated.  He instead requested a 
"hearing on the letters and paperwork I've sent in over the 
time" and referenced the American Legion as representing 
him.  An in-person hearing was scheduled.  The claims file 
documents that such was a "no show."  See 38 C.F.R. §§ 
20.702(d), 20.704(d) (2001).  Neither the veteran nor his 
appointed representative has requested that the hearing be 
rescheduled.  Thereafter, the American Legion was afforded an 
opportunity to review the claims file and then prepared a 
Written Brief Presentation relevant to the veteran's appeal.  


REMAND

The veteran is service-connected solely for a duodenal ulcer, 
post-operative vagotomy, hemigastrectomy and 
gastrojejunostomy.  Such is currently assigned a 30 percent 
rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7348 
(2001).  A higher (40 percent) rating under that diagnostic 
code is assigned when operative procedures are followed by 
demonstrably confirmative post-operative complications of 
stricture or continuing gastric retention.  A recurrent ulcer 
following complete vagotomy is rated as up to 60 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2001), and dumping syndrome is rated as up to 60 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7308 
(2001).

The veteran was examined for his service-connected disability 
in April 2000.  The VA examiner did not provide findings or 
conclusions relevant to each of the rating criteria found 
under Diagnostic Codes 7305, 7308, 7348.  Moreover, the 
record also shows the veteran to carry diagnoses of 
pancreatitis and hepatitis.  The veteran is not currently 
service-connected for such disabilities; however, the 
symptoms associated with hepatitis and pancreatitis in part 
overlap the symptoms that may be associated with ulcer 
disease, post-gastrectomy syndrome or dumping syndrome.  See 
38 C.F.R. § 4.114, Diagnostic Codes 7345, 7347 (2001).  The 
currently available medical evidence does not distinguish the 
symptoms appropriately attributed to or dissociated from 
service-connected disability.  

Moreover, the veteran has claimed entitlement to VA 
compensation benefits based on pancreatitis and hepatitis.  
He has claimed such disorders are due to herbicide exposure, 
or were caused by VA treatment and/or surgery related to his 
service-connected duodenal ulcer disease.  

A review of the claims files reveals that the RO has 
adjudicated the veteran's claims based on herbicide exposure 
and has taken subsequent action as appropriate.  The veteran 
timely expressed disagreement with the RO's most recent 
decision, denying the reopening of his claims of entitlement 
to service connection for disabilities of the liver and 
pancreas, claimed as due to herbicide exposure.  The RO 
issued a statement of the case on those issues in April 2002 
and notified the veteran of the need to perfect an appeal 
within 60 days of the enclosure letter.  To the Board's 
knowledge, no written communication addressing any of those 
issues was received by the RO within that time period.

The veteran did not appeal a prior Board denial of 
compensation benefits for hepatitis under 38 U.S.C.A. § 1151.  
The veteran has, however, subsequently raised such claim and 
no further action has been taken in that regard.  
Additionally, a review of the veteran's statements shows that 
he in essence argues that hepatitis and pancreatitis were 
caused by virtue of multiple surgical interventions required 
for treatment of his service-connected duodenal ulcer 
disability.  He indicates that such repeated surgeries 
resulted in severe internal problems and in turn caused 
hepatitis and pancreatitis.  The RO has not yet considered 
such assertion as a claim for secondary service connection 
for hepatitis and pancreatitis pursuant to 38 C.F.R. § 3.310 
(2001).

The Board here notes that the matter of entitlement to TDIU 
is also in appellate status.  The veteran's TDIU claim is 
intertwined with the additional claims of entitlement to 
compensation benefits for hepatitis and pancreatitis (under 
either 38 U.S.C.A. § 1151 or 38 C.F.R. § 3.310).  Thus, 
adjudication of the TDIU claim must be deferred pending 
further action.

Furthermore, as pertains to the veteran's claim of 
entitlement to benefits for pancreatitis, the Board notes 
that he timely submitted a notice of disagreement with 
respect to the RO's denial of benefits under 
38 U.S.C.A. § 1151.  In its December 1997 remand the Board 
indicated that the RO should issue the veteran a statement of 
the case on that matter.  The Board decision is annotated to 
read that a statement of the case was sent March 20, 1997.  A 
supplemental statement of the case with enclosure letter 
dated March 20, 1997, is of record; such pertains solely to 
the matter of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for hepatitis B.  A review of the file subsequent to 
the Board's remand fails to show that the veteran was 
provided with the appropriate statement of the case.  When 
there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

For the above reasons, this case is returned for the 
following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to compensation under 38 U.S.C.A. § 1151 
for pancreatitis.  The veteran should be 
advised of the requirements to perfect 
his appeal.

2.  The RO should provide the veteran 
opportunity to submit or identify VA or 
private records of medical treatment, 
diagnostic testing or evaluation relevant 
to his claimed disabilities and/or 
employability status.  The RO should 
assist the veteran accordingly.

3.  The RO should schedule the veteran 
for examination by a physician with 
appropriate expertise to determine the 
severity of manifestations and etiology 
of the veteran's gastro-intestinal 
complaints.  The claims file must be made 
available to the examiner.  

In view of the veteran's incarceration, 
consideration should be given to having 
the examination conducted by a fee-basis 
physician or by a VA physician at the 
correctional facility if arrangements 
cannot be made to release the veteran for 
the purposes of attending an off-site 
examination.  The RO's efforts in this 
regard should be documented for the 
claims file.

The examiner is requested to respond to 
the following:

a)  Comment on the presence and severity, 
or absence of, any intra-abdominal 
adhesions, recurrent ulcers, anemia, 
material weight loss, melena, 
hematemesis, or circulatory disturbances.  

b)  Provide an opinion as to the etiology 
of the veteran's complaints of abdominal 
pain, nausea, vomiting, stomach cramping 
and diarrhea.  Specifically identify 
whether such are related to service-
connected duodenal ulcer disease and/or 
surgeries performed therefor.  

c)  Provide an opinion as to the etiology 
of pancreatitis and hepatitis, stating 
whether it is at least as likely as not 
that either is related to the veteran's 
service-connected duodenal ulcer or any 
of the surgical procedures performed in 
connection therewith.  The impact, if 
any, of other factors, such as the 
veteran's alcohol use and other existing 
health problems on hepatitis and 
pancreatitis should be discussed.  

d)  Provide an opinion as to the 
employment limitations resulting from the 
veteran's service-connected duodenal 
ulcer, post-operative vagotomy, 
hemigastrectomy and gastrojejunostomy.  
Distinguish, where possible, any 
employment limitations solely due to 
nonservice-connected disability, 
including discussion of the impact, if 
any, of the veteran's neck/back injuries 
and history of alcohol use on his ability 
to work.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should adjudicate 
the matter of entitlement to service 
connection for hepatitis and pancreatitis 
on a secondary basis pursuant to 
38 C.F.R. § 3.310 and provide notice to 
the veteran of the determination and his 
appellate rights.  The RO should also 
readjudicate the veteran's claims of 
entitlement to an increased rating for 
duodenal ulcer, post-operative vagotomy, 
hemigastrectomy and gastrojejunostomy and 
entitlement to TDIU benefits.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, containing all potentially 
applicable laws and regulations, and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required of the veteran or his 
representative until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


